      Case 2:17-cv-00246-RWS Document 120 Filed 12/03/19 Page 1 of 15




                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                            GAINESVILLE DIVISION

AMY DUNN, individually and as the       )
natural parent of DANIELLE              )
DEMONBREUN, JAMES DUNN                  )
and RONALD CURTIS                       ) CIVIL ACTION
PATTERSON,                              ) FILE NO.: 2:17-CV-00246-RWS
                                        )
      Plaintiffs,                       )
                                        )
v.                                      )
                                        )
COLUMBIA NATIONAL                       )
INSURANCE COMPANY,                      )
                                        )
      Defendants.                       )

               PLAINTIFF RONALD CURTIS PATTERSON’S
               DAUBERT MOTION AND MOTION IN LIMINE
               REGARDING EXPERT PETER HILDEBRAND

      Plaintiff Ronald Curtis Patterson files this Daubert Motion and Motion in

Limine regarding Peter Hildebrand, retained by Columbia National Insurance

Company to provide opinion testimony. Hildebrand is generally qualified to

render opinions on the custom and practice in the insurance industry. However,

based on this Court’s rulings, several of Hildebrand’s opinions are not helpful to

the jury or relevant to any issue to be tried. Thus, Mr. Patterson seeks an order

excluding some of Hildebrand’s opinions, not an order striking him entirely.
      Case 2:17-cv-00246-RWS Document 120 Filed 12/03/19 Page 2 of 15




I.    THIS COURT’S PRIOR ORDER

      This motion seeks to make the trial efficient and give full effect to the

Court’s September 30, 2019, Order, which ruled as follows:

      •     Mr. Patterson had permission to use his Lawson truck on a personal

            errand to WalMart on the night of the accident. (Doc 103, p.23)

      •     Mr. Patterson is an “insured” under the policies issued by Columbia

            National Insurance Company (“Columbia”). (Doc 103, p.23)

      •     Columbia had proper statutory notice of the “Underlying Lawsuit”

            brought against him by the Dunn Family, and Mr. Patterson had no

            duty to “request” a defense. (Doc 103, p.10)

      •     Columbia breached the duty to defend Mr. Patterson in the

            Underlying Lawsuit. (Doc 103, pp.9-14)

      •     Columbia’s breach of its duty to defend released Mr. Patterson from

            the duty to cooperate. (Doc 103, p.24)

      •     When Columbia attempted to defend under a Reservation of Rights,

            Columbia “blatantly ignored Georgia’s strong policy preference for

            defending possible insureds.” (Doc 103, p.14, citing authority)
      Case 2:17-cv-00246-RWS Document 120 Filed 12/03/19 Page 3 of 15




      •     Mr. Patterson did not “fail to mitigate the judgment from the

            Underlying Lawsuit by rejecting Columbia’s change-of-heart

            defense.” (Doc 103, pp.30-31)

      •     “Columbia is prohibited as a matter of law from arguing that Patterson

            failed to mitigate damages by refusing to accept Columbia’s too-late

            defense.” (Doc 103, pp.30-31)

      Pursuant to the Order, issues remaining for trial include the following:

      •     Whether Columbia negligently or in bad faith failed to settle the

            claims asserted against Mr. Patterson within policy limits when it had

            an opportunity to do so. (The offer to settle and Columbia’s rejection

            are attached as Exhibit A and Exhibit B, respectively.)

      •     The damages caused by Columbia’s breach of the duty to defend.

      •     Mr. Patterson’s entitlement to attorneys’ fees and expenses of

            litigation under O.C.G.A. § 13-6-11 and O.C.G.A. § 33-7-15(b.1).1

      •     The Dunn Family’s entitlement to attorneys’ fees and expenses of

            litigation under O.C.G.A. § 13-6-11.

      •     Whether punitive damages should be assessed against Columbia.


1
 The Court made no specific rulings regarding O.C.G.A. § 33-7-15(b.1), but it is a
natural result of the Court’s ruling that Mr. Patterson did not fail to cooperate.
      Case 2:17-cv-00246-RWS Document 120 Filed 12/03/19 Page 4 of 15




II.   APPLICABLE LAW

      This Court has helpfully and correctly summarized Daubert law as follows:

      If scientific, technical, or other specialized knowledge will assist the
      trier of fact to understand the evidence or to determine a fact in issue,
      a witness qualified as an expert by knowledge, skill, experience,
      training, or education, may testify thereto in the form of an opinion or
      otherwise. The trial court, as the gate-keeper, must determine
      that the testimony is “sufficiently tied to the facts of the case that
      it will aid the jury in resolving a factual dispute.” …

      The Eleventh Circuit has synthesized the existing rules into a three-
      part inquiry, instructing courts to consider whether: (1) the expert is
      qualified to testify competently regarding the matters he intends to
      address; (2) the methodology by which the expert reaches his
      conclusions is sufficiently reliable as determined by the sort of inquiry
      mandated in Daubert; and (3) the testimony assists the trier of fact,
      through the application of scientific, technical, or specialized
      expertise, to understand the evidence or to determine a fact in issue.

DeTemple v. Leica Geosystems Inc., 2015 WL 10906064, at *1 (N.D. Ga. 2015)

(excluding expert testimony) (internal citations omitted) (emphasis added).

      In conjunction with the Daubert standard, it is necessary to consider rules of

evidence: “Evidence is relevant if it has any tendency to make a fact more or less

probable than it would be without the evidence; and the fact is of consequence in

determining the action.” Fed. R. Evid. 401. Irrelevant evidence is inadmissible.

Fed. R. Evid. 402. “The court may exclude relevant evidence if its probative value

is substantially outweighed by a danger of one or more of the following: unfair
       Case 2:17-cv-00246-RWS Document 120 Filed 12/03/19 Page 5 of 15




prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or

needlessly presenting cumulative evidence.” Fed. R. Evid. 403.

III.   ARGUMENT AND CITATION TO AUTHORITY

       A.    Opinions at Issue.

       Hildebrand’s report is attached hereto as Exhibit A. The opinions at issue

are set forth below with the reasons why they should be excluded. Of course,

Hildebrand has opinions expressed in his report that are not addressed in this brief,

and the numbering below is not intended to suggest otherwise.

       Opinion 1: “In my opinion, the facts as elicited from either the police
                  report or from Patterson’s testimony clearly demonstrate
                  that Patterson was not operating the Lawson vehicle on
                  company business at the time of the accident and that
                  Patterson clearly violated multiple conditions set by
                  Lawson for operation of its vehicles in the Policy Manual
                  and Safety Manuals which Patterson acknowledged
                  signing.” (Exhibit A, p.6)

       This opinion will not assist the trier or fact to understand the evidence or

determine a fact in issue in this action. DeTemple, 2015 WL 10906064, at *1.

First, whether Mr. Patterson was “operating the Lawson vehicle on company

business at the time of the accident” is not relevant to any issue in this case.2


2
  The scope of use was disputed in the Underlying Lawsuit, and the trial court ruled
it was a matter of disputed fact for the jury. But the issue was only relevant to
Lawson’s vicarious liability for Mr. Patterson’s actions. It has nothing to do with
any issues the jury must decide in this action.
       Case 2:17-cv-00246-RWS Document 120 Filed 12/03/19 Page 6 of 15




       Second, whether Mr. Patterson violated any conditions in the Policy Manual

are also irrelevant to any issue the jury must decide. Hildebrand disappointingly

echoes the same errors made by Columbia in thinking that permissive use is

determined by the employer’s rules. But that theory is incorrect law, as recognized

by Great American v. Anderson, 847 F.3d 1327, 1333 (11th Cir. 2017) (rejecting

argument that violation of internal company rules on the use of a vehicle vitiates

permissive use and coverage). This Court identified and rejected Columbia’s

theory in ruling Mr. Patterson in fact had permission. (Doc 103, pp.20-21)

      Hildebrand’s opinion is contrary to law, contrary to this Court’s rulings in

this case, and irrelevant to any issue the trier of fact must determine. The Court

should strike the opinion, and exclude evidence Columbia presents in an attempt to

support it.

      Opinion 2: “[C]ommon sense would dictate that, having run over
                 three pedestrians, Patterson should have contacted the
                 insurer of the vehicle he was operating and provided the
                 insurer with information.” (Exhibit A, p.9)

      Mr. Patterson is a plumber who did not graduate high school. Hildebrand is

a highly-paid, highly-educated former insurance executive designate to provide

opinions on the custom and practice in the insurance industry. Hildebrand was not

designated to opine on the custom and practice of blue-collar workers and how

they use a “perk” of the job. Simply put, he is not qualified under Daubert to
       Case 2:17-cv-00246-RWS Document 120 Filed 12/03/19 Page 7 of 15




opine on how Mr. Patterson should have acted or what he could have done

differently.

      Furthermore, a “common-sense determination” is to be made by the jury

“without the aid of an expert.” E.E.O.C. v. W. Customer Mgmt. Grp., LLC, 899 F.

Supp. 2d 1241, 1251 (N.D. Fla. 2012) (barring such opinions as “unhelpful”).

The jury does not need Hildebrand’s expertise to explain to them what “common

sense would dictate.” With this opinion, Hildebrand strays away from his role as

an objective expert and into the role of an advocate parroting Columbia’s

arguments. It is unhelpful and should be stricken.

      Opinion 3: Mr. Patterson “knew or should have known that he
                 needed to give notice of the accident and provide his full
                 cooperation to Columbia in the event of an ‘accident’,
                 claim, ‘suit’ or ‘loss’ as required by the Policy.” (Exhibit
                 A, p.10)

      Again, Hildebrand is providing an expert opinion on how Mr. Patterson

should act (for which he is unqualified) rather than providing an expert opinion on

how Columbia should have acted (for which he is qualified).

      In addition, this opinion will not assist the trier of fact in determining an

issue of fact. Columbia acknowledges prompt notice of the accident and that Mr.

Patterson was driving the truck involved in the accident. (Compare Complaint,

Doc 1, with Answer, Doc 9, ¶27; and Doc 1-3) Columbia acknowledges receipt of
       Case 2:17-cv-00246-RWS Document 120 Filed 12/03/19 Page 8 of 15




a “courtesy copy” of the complaint against Mr. Patterson pursuant to O.C.G.A. §

33-7-15(c). (Doc 59-5, RFAs 50-53 and Doc 59-17) This Court has ruled that

Columbia had proper statutory notice of the lawsuit and that Mr. Patterson had no

duty to “request” a defense. (Doc 103, p.10) Hildebrand’s opinions are contrary to

law, contrary to this Court’s rulings, not “helpful” to any issue the jury must decide

and should be stricken.

      Opinion 4: “In my opinion, Patterson failed to comply with the most
                 basic duties required of an insured under the Columbia
                 policy issued to Lawson, and industry expectations,
                 despite having every opportunity to fulfill those
                 responsibilities.” (Exhibit A, p.5)

      The same argument, undisputed facts and previous rulings as those stated

immediately above apply to make this opinion unhelpful and inadmissible.

      Opinion 5: “Patterson never tendered the suit to anyone…Patterson
                 never contacted Columbia…or requested that the insurer
                 protect his interests. It is customary in the insurance
                 industry not to defend someone who does not request a
                 defense.” (Exhibit A, p.11)

      Again, the Court has already decided these issues contrary to the opinion.

Columbia acknowledges receipt of a “courtesy copy” of the complaint pursuant to

O.C.G.A. § 33-7-15(c), and this Court ruled that Columbia had proper statutory

notice. (Doc 103, p.10) The opinion that the custom and practice in the insurance

industry is to not defend someone who does not ask is flatly contrary to Georgia
       Case 2:17-cv-00246-RWS Document 120 Filed 12/03/19 Page 9 of 15




law. The opinion is an outdated version of the Rule of Election, which Georgia

rejected years ago. (Doc 88)3 The opinion is irrelevant, because whether Mr.

Patterson requested a defense is irrelevant to the two issues the jury must decide:

Damages for breach of the duty to defend and whether Columbia failed to settle

negligently or in bad faith. Thus, the opinion is not helpful to the trier of fact and

should be excluded.

      Opinion 6: Mr. Hildebrand opines that Columbia reasonably failed
                 to defend for a litany of reasons. (Exhibit A, p.11)

      The Court has ruled Columbia breached the duty to defend, leaving only the

issue of damages for that breach. Why Columbia breached the contract is wholly

irrelevant to the damages caused by the breach of contract. The opinion is

irrelevant and should be excluded as unhelpful.

      Opinion 7: “In my opinion, Columbia’s offer to defend Patterson
                 was reasonable and consistent with good faith claims
                 handling.” (Exhibit A, p.12)

      This Court has already ruled that accepting Columbia’s offer to defend under

a reservation of rights “would have put [Mr. Patterson] in a worse position because

he would have waived all claims the Court has just found he rightfully had against

Columbia.” (Doc 103, p.30) This Court went on to rule that “Columbia is
3
 A “non-owner driver is entitled to coverage up to the full policy limits as a matter
of law, regardless of whether the non-owner affirmatively seeks coverage.” Jenkins
& Miller, Ga. Automobile Insurance Law § 12:8 (2018-2019 ed.).
      Case 2:17-cv-00246-RWS Document 120 Filed 12/03/19 Page 10 of 15




prohibited as a matter of law from arguing that Patterson failed to mitigate

damages by refusing to accept Columbia’s too-late defense.” (Doc 103, pp.30-31)

The Court should exclude the opinion as unhelpful, as it is flatly contrary to this

Court’s previous rulings.

      The opinion is further unhelpful as it is irrelevant to the issues the jury must

decide. Whether Columbia negligently or in bad faith rejected the settlement

opportunity has nothing to do with its offer to defend Mr. Patterson. Further, the

untimely offer Mr. Patterson had no duty to accept is not relevant to the damages

caused by the earlier breach. The Court should exclude the opinion.

      Opinion 8: “In my opinion, Columbia’s subsequent efforts to defend
                 Patterson were reasonable and consistent with good faith
                 claims handling and providing equal consideration to
                 Patterson’s interests. Providing a free defense in order to
                 control the ultimate damage award was in the best
                 interests of both Patterson and Columbia.” (Exhibit A,
                 p.12-13)

      The opinion should be excluded for the same reasons described above.

      Opinion 9: “[I]n my opinion, Columbia was fully justified in again
                 denying coverage given Patterson’s failure to cooperate
                 in his own defense, failure to allow counsel to defend
                 him, failure to attend his own deposition, and failure to
                 attend or have representation at trial.” (Exhibit A, p.12-
                 13)
      Case 2:17-cv-00246-RWS Document 120 Filed 12/03/19 Page 11 of 15




      This opinion refers to Columbia’s second denial of coverage after Mr.

Patterson wisely rejected the untimely defense. (Doc 59-25) The second denial is

irrelevant to any issue in this case and should be excluded.

      B.     Motion in Limine Regarding Previous Retentions.

      Mr. Patterson’s attorneys in this case have retained Hildebrand for different

purposes in different cases on behalf of different clients. Mr. Patterson

respectfully moves the Court to bar evidence and argument of the previous

retentions, even if Hildebrand’s credibility or qualifications are questioned.

      “[A] party should not generally be permitted to establish that the [expert]

witness had been previously retained by the opposing party.” Peterson v. Willie,

81 F.3d 1033, 1038 (11th Cir. 1996). Noting concern that “the unfair prejudice

resulting from this fact usually outweighs any probative value,” the Peterson court

ruled that the district court erred by allowing one party to elicit testimony that the

other party had retained the same expert earlier in the same case. Id.

      The Peterson court stated that the result could be different if the party who

had first retained the expert attacked the expert’s qualifications. “In such a

situation, a court may well decide that the opposing party should be permitted to

attempt to rehabilitate the witness by eliciting testimony from the witness that the

party had thought highly enough of the witness to consult him or her originally.”
        Case 2:17-cv-00246-RWS Document 120 Filed 12/03/19 Page 12 of 15




Id. at 1039 (emphasis added). That exception does not apply in this case, because

“the parties” – i.e., Mr. Patterson and the Dunn Family – have never consulted

Hildebrand in this or any other case. Slappey & Sadd previously consulted.

Hildebrand on behalf of other parties in other cases. Peterson is also different

because the party had retained the expert earlier in the same case. No one but

Columbia retained Hildebrand in this case. The speculation in Peterson that

evidence of a previous retention may be allowed to bolster a challenged expert has

no application in this case.

        Evidence that an attorney previously hired an expert in a different case is

inadmissible, even when proffered to bolster the expert whose qualifications are

attacked by the same attorney. Vaughn v. Protective Ins. Co., 243 Ga. App. 79,

532 S.E.2d 159 (2000).4 Prior to trial, the Vaughn court granted a motion in

limine, prohibiting reference to the fact that in previous lawsuits the defendant’s

attorney had retained the expert retained by the plaintiff. Id. at 83. At trial,

defense counsel attacked the expert’s qualifications. Id. at 83. The plaintiff asked

the court to reconsider its ruling in limine and allow evidence that defense counsel

had employed the expert 12 to 15 times in similar case. Id. at 84. The court

refused to allow the evidence to bolster the expert.


4
    Although not controlling, Vaughn is factually on point and highly persuasive.
      Case 2:17-cv-00246-RWS Document 120 Filed 12/03/19 Page 13 of 15




      The appellate court affirmed, reasoning that the issue was whether the

expert’s “background, including education, training, special knowledge, skill or

experience, qualifies him or her to render an opinion.” Id. at 84. The court further

noted that “a party is allowed to impeach or rehabilitate an expert witness’

credibility.” Id. Nonetheless, “the type of information that [plaintiff] attempted to

elicit was not proper rehabilitation evidence and was not relevant to the decision of

whether he was a competent expert” because it did not go to education, training or

knowledge. Nor did the fact of a previous retention contradict or confirm the

expert’s testimony. Thus, whether an attorney had previously retained the expert

was irrelevant to the expert’s qualifications or his opinions.

      Peterson and Vaughn illustrate why evidence or argument that anyone

previously retained Hildebrand in other lawsuits for other clients is irrelevant and

improper. The previous retentions are irrelevant to Hildebrand’s education,

training, knowledge or opinions. Evidence that attorneys hired Hildebrand for

other purposes for other clients in other cases poses a substantial danger of

“confusing the issues” or “misleading the jury.” Fed. R. Evid. 403. The jury

might mistakenly confuse whether the actions they need to judge are those of the

parties or of the parties’ present attorneys.
      Case 2:17-cv-00246-RWS Document 120 Filed 12/03/19 Page 14 of 15




      Allowing evidence or argument on the previous retentions also poses a

substantial danger of “unfair prejudice.” Fed. R. Evid. 403. In the earlier cases,

the attorneys retained Hildebrand in an effort to assist those clients with their

unique legal problems. Mr. Patterson should not be prejudiced by an inability of

his attorneys in this case to vigorously challenge opposing expert testimony,

should it be in their best interests to do so and should Hildebrand’s testimony

prove itself subject to legitimate challenge (which it does).

      Accordingly, Plaintiff respectfully moves this Court to bar all evidence or

argument regarding past retentions of Hildebrand by Mr. Patterson’s attorneys.

The past retentions concerned different duties to different clients in different cases.

The Court should further order Columbia to caution Hildebrand not to raise the fact

either on direct or cross examination.

      Respectfully submitted on December 3, 2019.

             /s/ Richard E. Dolder
             James (Jay) Sadd
             Georgia Bar No. 066010
             Richard E. Dolder, Jr.
             Georgia Bar No. 220237
             SLAPPEY & SADD
             352 Sandy Springs Circle
             Atlanta, Georgia 30328
             (404) 255-6677 (Office)
             (404) 255-7340 (Facsimile)
             Attorneys for Mr. Patterson
      Case 2:17-cv-00246-RWS Document 120 Filed 12/03/19 Page 15 of 15




                          CERTIFICATE OF SERVICE

      I hereby certify that the foregoing Plaintiff Ronald Curtis Patterson’s

Daubert Motion and Motion in Limine Regarding Expert Peter Hildebrand

was filed electronically with the Clerk of Court using the CM/ECF system, which

will automatically send e-mail notification of such filing to the attorneys of record

for all parties. I further certify that the foregoing was prepared in Times New

Roman 14pt font and otherwise complies with Local Rule 5.1.

      Respectfully submitted December 3, 2019.

                                 /s/ Richard E. Dolder
                                 Richard E. Dolder
                                 Georgia Bar No. 220237
                                 SLAPPEY & SADD, LLC
                                 352 Sandy Springs Circle
                                 Atlanta, Georgia 30328
                                 (404) 255-6677 (Office)
                                 (404) 255-7340 (Facsimile)
                                 rich@lawyersatlanta.com
                                 Attorney for Mr. Patterson
